UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Core Value Fund Dreyfus High Yield Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 17 Financial Highlights 22 Notes to Financial Statements 32 Information About the Review and Approval of the Funds Investment Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Core Value Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Core Value Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of January 1, 2009, through June 30, 2009, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Core Value Funds Class A shares produced a total return of 1.23%, Class B shares returned 1.54%,Class C shares returned 1.59%,Class I shares returned 1.05%, and Institutional shares returned 1.18%. 1 In comparison, the funds benchmark, the Russell 1000Value Index (the Index), produced a total return of 2.87% for the same period. 2 Despite a deep economic recession and an ongoing banking crisis, stocks rallied in the spring of 2009, offsetting a substantial portion of losses incurred earlier in the year.The fund fared relatively well in this environment, as the success of its security selection strategy in eight of 10 economic sectors enabled it to produce higher returns than its benchmark. The Funds Investment Approach The fund invests primarily in large-cap companies that are considered undervalued based on traditional measures, such as price-to-earnings ratios. When choosing stocks, we use a bottom-up stock selection approach, focusing on individual companies, rather than a top-down approach that forecasts market trends. We also focus on a companys relative value, financial strength, business momentum and likely catalysts that could ignite the stock price. A Sustained Market Rally Lifted Stock Prices During the opening months of 2009, the U.S. stock market continued to decline amid a severe recession characterized by rising unemployment, plunging housing prices and depressed consumer confidence.At the same time, the world was in the grip of a global banking crisis, in which massive investment losses led to the failures of some of the worlds major financial institutions. These influences had fueled a severe bear market The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) over the second half of 2008, and additional losses early in the reporting period drove stock market averages to multi-year lows. Although economic fundamentals showed few signs of improvement at the time, market sentiment grew more optimistic in early March as aggressive remedial measures adopted by government and monetary authorities appeared to avert a collapse of the banking system, and investors looked forward to better economic times. Bargain hunters began to bid beaten-down stock prices higher, fueling a sustained market rally that persisted through the end of June. The strong rally enabled many stocks to recover much of the ground they had lost earlier in the reporting period. Energy and Financial Stocks Drove Fund Performance When 2009 began, investors were responding indiscriminately to fear of losses rather than the strengths and weaknesses of individual companies and industry groups. However, during the springtime rally, investors refocused on companies underlying business fundamentals. Notably, our process of bottom-up stock selection proved effective during both periods. Consequently, the fund ended the reporting period with above-average returns in eight of the 10 economic sectors contained in the benchmark.The funds relative performance was especially robust in the energy, financials and information technology sectors. In the relatively economically sensitive energy sector, an underweighted position in industry bellwether Exxon Mobil proved advantageous as investors sold the integrated energy producer in favor of more aggressive investments. Similarly, the fund benefited from its lack of exposure to another traditionally defensive energy giant, ConocoPhillips. Instead, we emphasized better-performing oil services and exploration-and-production companies, including Occidental Petroleum and XTO Energy. The battered financial services sector rebounded from low levels after it was reported in the spring that major U.S. banks had passed government-ordered stress tests. We successfully avoided most of the credit crisiss more severely damaged financial institutions in favor of healthier companies, such as Northern Trust and JPMorgan 4 Chase & Co. The technology sector represented the funds largest overweighted position, a stance that proved successful as pent-up demand for technology upgrades drove stock prices higher for companies that had cut costs during the downturn and were in a good position to grow their earnings. The funds performance lagged its benchmark in only two market sectors. The funds results in the consumer discretionary sector were undermined by its lack of exposure to Ford Motor Company, which gained value despite poor fundamentals as its chief U.S. competitors filed for bankruptcy protection.The fund also did not participate fully in a rebound among retailers, where we preferred relatively defensive investments, such as auto parts seller AutoZone. In the telecommunications sector, the fund did not own Sprint Nextel Corp., which did not meet our investment criteria but rallied strongly due to factors we consider unsustainable. Positioned for an Economic Recovery Despite the recent market rally, we continue to seek attractively valued opportunities in companies that appear poised to prosper during an economic rebound. Now more than ever, we believe that a highly disciplined and selective approach to security selection is required to produce consistently superior performance over the long term. July 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index, which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Core Value Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class I Institutional Expenses paid per $1,000  $5.67 $9.35 $9.35 $4.44 $5.18 Ending value (after expenses) $987.70 $984.60 $984.10 $989.50 $988.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class I Institutional Expenses paid per $1,000  $5.76 $9.49 $9.49 $4.51 $5.26 Ending value (after expenses) $1,019.09 $1,015.37 $1,015.37 $1,020.33 $1,019.59  Expenses are equal to the funds annualized expense ratio of 1.15% for Class A, 1.90% for Class B, 1.90% for Class C, .90% for Class I and 1.05% for Institutional Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary8.7% AutoZone 7,490 a,b Carnival 120,820 a,b Gap Home Depot Johnson Controls 75,340 a Lowes Cos. News, Cl. A 324,530 a Omnicom Group 132,400 a Staples 76,370 a Time Warner Toll Brothers 66,130 a,b Consumer Staples9.2% Cadbury, ADR CVS Caremark Kraft Foods, Cl. A Lorillard PepsiCo Philip Morris International 75,020 a Procter & Gamble Wal-Mart Stores Walgreen Energy16.9% Anadarko Petroleum 30,390 a Chevron Devon Energy EOG Resources Exxon Mobil Hess The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Marathon Oil Occidental Petroleum Schlumberger XTO Energy 113,690 a Exchange Traded Funds1.3% iShares Russell 1000 Value Index Fund 85,110 a Financial24.8% ACE Aflac Ameriprise Financial AON 95,860 a Bank of America Capital One Financial Chubb Franklin Resources Goldman Sachs Group Invesco JPMorgan Chase & Co. Marsh & McLennan Cos. MetLife Moodys 89,260 a Morgan Stanley PNC Financial Services Group Prudential Financial State Street T. Rowe Price Group 47,730 a Travelers Cos. U.S. Bancorp 8 Common Stocks (continued) Shares Value ($) Financial (continued) Wells Fargo & Co. Health Care10.5% AmerisourceBergen 88,560 Amgen 76,570 b Boston Scientific 164,880 a,b Covidien 86,940 McKesson 32,140 Merck & Co. 185,820 a Pfizer Schering-Plough 72,450 Thermo Fisher Scientific 35,200 a,b UnitedHealth Group 57,810 WellPoint 32,270 b Industrial6.7% Dover 49,150 a Eaton 51,650 a General Electric Honeywell International 47,950 Raytheon 54,300 Tyco International 60,660 Union Pacific 60,690 a United Parcel Service, Cl. B 28,100 a Waste Management 50,392 a Information Technology7.7% Cisco Systems 238,850 b EMC 119,140 b The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Hewlett-Packard Intel Microsoft Nokia, ADR 362,920 a QUALCOMM Materials2.8% Air Products & Chemicals Dow Chemical E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold Telecommunications3.1% AT & T Utilities7.3% Entergy Exelon 74,945 a FPL Group NRG Energy 116,150 a,b PG & E 36,240 a Questar Southern 85,150 a Total Common Stocks (cost $349,795,322) Other Investment1.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,110,000) 6,110,000 c 10 Investment of Cash Collateral for Securities Loaned12.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $38,301,657) 38,301,657 c Total Investments (cost $394,206,979) 112.9% Liabilities, Less Cash and Receivables (12.9%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the funds securities on loan is $38,410,128 and the total market value of the collateral held by the fund is $39,733,430, consisting of cash collateral of $38,301,657 and U.S. Government and agency securities valued at $1,431,773. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial Utilities Energy Industrial Money Market Investments Telecommunications Health Care Materials Consumer Staples Exchange Traded Funds Consumer Discretionary Information Technology  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $38,410,128)Note 1(c): Unaffiliated issuers Affiliated issuers Receivable for investment securities sold Dividends and interest receivable Receivable for shares of Beneficial Interest subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Cash overdraft due to Custodian Liability for securities on loanNote 1(c) Payable for investment securities purchased Payable for shares of Beneficial Interest redeemed Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Institutional Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $32,068 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Management feeNote 3(a) Distribution and service feesNote 3(b) Trustees fees and expensesNote 3(a) Loan commitment feesNote 2 Interest expenseNote 2 86 Total Expenses LessTrustees fees reimbursed by the ManagerNote 3(a) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares  Institutional Shares Net realized gain on investments: Class A Shares  Class B Shares  Class C Shares  Class I Shares  Class T Shares  Institutional Shares  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Institutional Shares 14 Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Stock Transactions ($) (continued): Dividends reinvested: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares  Institutional Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Institutional Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Share Transactions: Class A b,c Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B b Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T c Shares sold Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding Institutional Shares Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended June 30, 2009, 48,629 Class B shares representing $822,084 were automatically converted to 47,608 Class A shares and during the period ended December 31, 2008, 356,742 Class B shares representing $9,460,479 were automatically converted to 349,259 Class A shares. c On the close of business on February 4, 2009, 61,363 Class T shares representing $1,023,527 were automatically converted to 61,326 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  b  Total Distributions Net asset value, end of period Total Return (%) c d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e Ratio of net investment income to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  b  Total Distributions Net asset value, end of period Total Return (%) c d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e f Ratio of net investment income to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  b  Total Distributions Net asset value, end of period Total Return (%) c d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e f Ratio of net investment income to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class I Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  c  Total Distributions Net asset value, end of period Total Return (%) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e f Ratio of net investment income to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Six Months Ended June 30, 2009 Year Ended December 31, Institutional Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  b  Total Distributions Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus CoreValue Fund (the fund) is a separate diversified series of The Dreyfus/Laurel FundsTrust (the Trust) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering six series, including the fund.The funds investment objective is to seek long-term capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Institutional shares. Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are subject to a front-end sales charge, while Class B and Class C shares are subject to a contingent deferred sales charge (CDSC). Class B shares automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class I shares are sold primarily to bank trust departments and other financial service providers including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or service fees. Class I and Institutional shares are offered without a front-end sales charge or CDSC. Institutional shares are offered only to those customers of certain financial planners and investment advisers who held shares of a predecessor class of the fund as of April 4, 1994, and bear a distribution fee. Each class of shares has identical rights and privileges, except with respect to the distribution and service fees and voting rights on matters affecting a single class. Income, expenses (other than expenses 22 attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in ClassT of the fund, except that participants in certain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System, for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sale price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 24 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic   Equity Securities Foreign   Mutual Funds/ETFs Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amount of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
